Exhibit 10.6

 

AMENDMENT NO. 1 TO

 

AMENDED AND RESTATED

 

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is made as of August 30, 2005, by and among Boston Life Sciences,
Inc., a Delaware corporation (the “Company”), and the parties included on the
signature pages hereto.

 

WITNESSETH:

 

WHEREAS, the Company and the Initial Holders (as defined in the Existing
Registration Rights Agreement) entered into that certain Amended and Restated
Registration Rights Agreement, dated as of March 9, 2005 (the “Existing
Registration Rights Agreement”); and

 

WHEREAS, certain investors, including certain of the Initial Holders, are
purchasing 6,000,000 shares of the Company’s Common Stock pursuant to the terms
and conditions of the August 2005 Purchase Agreement (as defined below) and in
connection therewith are entitled to receive registration rights with respect to
the August 2005 Shares (as defined below), on the terms and conditions set forth
in the Existing Registration Rights Agreement; and

 

WHEREAS, in connection with the execution of the August 2005 Purchase Agreement,
the Company and the Initial Holders desire to amend the Existing Registration
Rights Agreement to provide for certain rights with respect to the registration
of the August 2005 Shares under the Securities Act; and

 

WHEREAS, pursuant to Section 12(a) of the Existing Registration Rights
Agreement, such agreement could be amended, modified or supplemented or any
provision therein waived upon the approval of Holders holding at least 67% of
the Registrable Shares then held by the Holders (the “Requisite Approval”); and

 

WHEREAS, upon execution of this Amendment by the required percentage of Initial
Holders, the Requisite Approval shall have been received by the Company, and
pursuant to Section 12 of the Existing Registration Rights Agreement, this
Amendment shall be binding upon each of the parties to the Existing Registration
Rights Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and other good and valuable consideration the mutual
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1. Defined Terms. Capitalized terms used herein, but not otherwise defined,
shall have the meanings ascribed to them in the Existing Registration Rights
Agreement



--------------------------------------------------------------------------------

2. Amendments.

 

(a) The following definitions are inserted immediately after the definition of
“Affiliate” in Section 1.

 

“August 2005 Purchase Agreement” means the Common Stock Purchase Agreement,
dated as of August 30, 2005, by and among the Company and the purchasers listed
therein.

 

“August 2005 Shares” means all shares of Common Stock issued pursuant to the
August 2005 Purchase Agreement.

 

(b) The following definition is hereby amended and restated in its entirety to
read as follows:

 

“Holder” means at any time any Person then owning Registrable Shares and having
the rights and obligations of a Holder and which (i) is an Initial Holder,
(ii) is a purchaser of August 2005 Shares (iii) has been assigned those rights
and obligations pursuant to Section 10(a) or (iv) has become a Subsequent Holder
pursuant to Section 10(b) and upon execution of a joinder agreement satisfactory
to the Company.

 

(c) The following definition is hereby amended and restated in its entirety to
read as follows:

 

“Registrable Shares” means (i) all Shares, (ii) all August 2005 Shares,
(iii) all Warrant Shares acquired upon exercise of the Warrants, (iv) any
securities of the Company designated as Registrable Securities pursuant to
Section 10(b) (the “Additional Securities”) and any securities of the Company
issued or issuable with respect to the Shares, the August 2005 Shares, Warrant
Shares or the Additional Securities by way of conversion, exchange, dividend or
stock split or combination. For purposes of this Agreement, a share of
Registrable Shares will cease to be Registrable Shares when (a) a registration
statement covering that Registrable Share has been filed and become effective
under the Securities Act and its Holder distributes it by means of that
effective registration statement or (b) its Holder distributes such Registrable
Share pursuant to Rule 144 or (c) such securities become freely saleable under
Rule 144(k).

 

(d) Section 10(a) is hereby amended and restated in its entirety to read as
follows:

 

“A Holder may not transfer the registration rights this Agreement affords the
Holder to any other Person except as follows: (i) a Holder who is a natural
person may transfer those rights to a member of his immediate family (including
his parents) or a trust for the benefit of one or more members of his immediate
family; (ii) a Holder that is a corporation may transfer its rights to its sole
shareholder; (iii) a Holder that is a partnership or limited liability company
may transfer those rights to its partners or members, as the case may be; (iv) a
Holder may transfer those rights to any other Holder and (v) a Holder may
transfer those

 

- 2 -



--------------------------------------------------------------------------------

rights in conjunction with a transfer of the August 2005 Purchase Agreement, the
Purchase Agreement or the Warrants in accordance with the terms of the August
2005 Purchase Agreement or the Purchase Agreement; provided, that any such
transfer will be permitted only if (A) such rights are transferred to the
transferee thereof together with a permitted transfer of the Warrants or Warrant
Shares and (B) the transferee executes a joinder to this Agreement, in a form
satisfactory to the Company, in which that transferee agrees to comply with and
otherwise be bound by all the terms and conditions hereof.”

 

3. Reference to and Effect on the Existing Registration Rights Agreement.

 

(a) On and after the Effective Date, each reference to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Existing Registration Rights Agreement as amended hereby. No
reference to this Amendment need be made in any instrument or document at any
time referring to the Existing Registration Rights Agreement, a reference to the
Existing Registration Rights Agreement in any of such instrument or document to
be deemed to be a reference to the Existing Registration Rights Agreement as
amended hereby.

 

(b) Except as expressly amended by this Amendment, the provisions of the
Existing Registration Rights Agreement shall remain in full force and effect.

 

4. Governing Law.

 

This Amendment shall be governed by and construed in accordance with the laws of
the state of New York applicable to contracts made and to be performed wholly
within that state. The parties hereto irrevocably consent to the jurisdiction of
the United States federal courts and the state courts located in the state of
New York in any suit or proceeding based on or arising under this Amendment and
irrevocably agree that all claims in respect of such suit or proceeding may be
determined in such courts. The parties hereto irrevocably waive the defense of
an inconvenient forum to the maintenance of such suit or proceeding. Each
purchaser waives any right it may have to a trial by jury with respect to any
action or proceeding arising out of or relating to this Amendment.

 

5. Counterparts.

 

This Amendment may be executed by facsimile in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute a
single instrument.

 

Rest of Page Intentionally Left Blank

Signature Page Follows

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Amended
and Restated Registration Rights Agreement of the date first above written.

 

BOSTON LIFE SCIENCES, INC.

By:

  /s/    KENNETH L. RICE, JR.        

Name:

  Kenneth L. Rice, Jr.

Title:

  EVP & CFO INITIAL HOLDERS:   Arthur Koenig /s/    THOMAS G. BOUCHER,
JR.         Thomas G. Boucher, Jr. /s/    ADAM JANOVIC         Adam Janovic
/s/    ROBERT L. GIPSON         Robert L. Gipson /s/    JOHN DOUGHERTY        
John Dougherty /s/    CHRISTOPHER SIEGE         Christopher Siege /s/    HORACE
S. BOONE         Horace S. Boone /s/    STEVEN M. FOOTE         Steven M. Foote
/s/    THOMAS DITOSTO         Thomas DiTosto



--------------------------------------------------------------------------------

Heritage Mark Foundation

By:

  /s/    KENNETH J. FORTE        

Name:

  Kenneth J. Forte

Title:

  Trustee   Valerie A. Brackett /s/    THOMAS GIPSON         Thomas Gipson  
Patricia Gipson

 

- 2 -